JohnsoN, J.
In the case of Boyd vs. Bird, decided at the last sitting in Columbia, which, was an action by an Overseer against his employer, the Court determined after great deliberation, that although the contract was to pay a gross sum for a year’s service, the Jury might when the parties had differed and separated' before the end of the year-, apportion the damages to the services actually rendered, if upon a view.of all the circumstances that course was best calculated to effect substantial justice between them, and that case is referred to for the doctrine of láw on the subject. The application is all that is necessary to this case. The Jury have under very extraordinary circumstances found a verdict for even more than the plaintiff was entitled to according to the contract proved; and it is impossible from the case now presented to the court to reconcile the verdict to common sense, without supposing that the jury acted under a mistake with respect to the rule, with regard to which they were not decisively instructed by the court. It is proper therefore that the case should be sent back for anew trial, and it is ordered accordingly.

Motion granted, 

(a)



 See Clancey v. Robertson, 2 Constitutional Reports 404; Scott vs. Baldrick, Ib. 410; Adams vs. Cox, 1 Nott & M’Cord 284.